DETAILED ACTION
Remarks
The instant application having Application No. 16/439334 filed on June 12, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 2-21 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Statement
This patent application is a continuation of U.S. Application No. 14/992569, filed January 11, 2016, now U.S. Patent #10,373,119.

Terminal Disclaimer
The terminal disclaimer filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,373,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance

Claims 2-21 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 2-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Ito et al. (US Patent Publication No. 2003/0220125 A1) discloses a transmission-side mobile unit, a reception-side mobile unit, an information communication 
Prior art of record Komamura (US Patent Publication No. 2004/0249790 A1) discloses a search device, search system and search method according to the present invention are adapted to extract related words of entered keyword from a related word dictionary file, to display one or more of the related words in a manner to accept selection, to perform search using selected related word keyword including desired number of the related word, and to display a search result. Furthermore, a search device is adapted to retrieve related words of entered keywords extracted from a related word dictionary file and to obtain search result using related word key word including selected related words from the obtained one more related words.
In contrast to Applicant’s claim 2, the cited references alone or in combination fail to suggest or to teach that “determining a content type of content identified by a checklist request; identifying a basis content of the content identified by the checklist request, wherein the basis content comprises a set of enumerative elements; identifying a hierarchical structure of the set 

Independent claims 11 and 20 are similar to that of the independent claim 2; therefore, is allowable for the same reason as claim 2.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the 



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168